Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed feature such as the flexible member in claims 1, 6 and 9 (see Pub. No. 20190248031 (Pub.’031) of this application at, e.g., ¶¶ 13, 15, 26-32, 41, 49 and 57) must be shown or the feature canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
1.	The disclosure is objected to because of the informalities, e.g., each part of the claimed invention such as the flexible member in claims 1, 6 and 9 should have been designated by a reference character.  Please see MPEP §§ 608.01(o) and (g).  Appropriate correction is required.
2.	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation (hereinafter “BRI”) using the plain meaning of the claim language in light of the specification as it would be understood by a person having ordinary skill in the art (hereinafter “PHOSITA”).  The BRI of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181(I), claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional
language, typically, but not always linked by the transition word “for” (e.g., “means for”) or 
another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an OA. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an OA.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is(are) “inducing member” and “urging  member” in claims 1, 6 and 9.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA 
35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure 
described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  
(a) 	Amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f)
or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or 
(b) 	Present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
a.	It is unclear whether claims 1, 6 and 9 claim a variable-stiffness actuator 10 per se, or a combination of a variable-stiffness actuator 10 and a flexible member (not shown).  On the one hand, the phrase “to be installed into a flexible member” implies that the flexible member is an intended use element.   On the other hand, the functional limitation “to provide different degrees of stiffness to the flexible member” implies that the claims call for a combination of the actuator 10 and the flexible member because the actuator 10 performs the function of providing different degrees of stiffness to the flexible member.  See In re Wilson, 424 F.2d 1382, 1385, 165 USPQ 494, 496 (CCPA 1970) (“All words in a claim must be considered in judging the patentability of that claim against the prior art”) cited in MPEP § 2143.03 and MPEP § 2173.05(g) (A functional limitation must be evaluated and considered, just like any other limitation of the claim, for what it fairly conveys to a person of ordinary skill in the pertinent art in the context in which it is used.).
In the instant case, the language of the claim, given its BRI, is such that the PHOSITA would read it with more than one reasonable interpretation, hence, the claim is indefinite. See In re Packard, 110 USPQ2d 1785 (Fed. Cir. 2014); In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1321-22 (Fed. Cir. 1989); and MPEP §§ 2173.02.  
b.	The term “flexible” or “hard” in claims 1, 6 and 9 is a relative term which renders the claim indefinite.  The term “flexible” or “hard” is not defined by the claim(s), the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear, e.g., what range of hardness (such as, e.g., Rockwell hardness), modulus of rigidity, and/or shear modulus of the material(s) of the at least two members 20 (Pub.’031 ¶ 14) recited in claim 1 is required in order to be considered as “hard members.”  Please see the plain meaning (MPEP § 2111.01) of the term “hard” and “define of hardness in science” in common dictionaries such as Google Search attached.  See also Fredman v. Harris-Hub Co., Inc., 163 USPQ 397 (DC N Illinois 1969) (“Flexibility” and “rigidity” are relative terms, particularly since virtually anything will flex if enough pressure is applied to it.).  
c.	 The term “high” or “low” in claims 1, 6 and 9 is a relative term which renders the claim indefinite.  The term “high” or “low” is not defined by the claim(s), the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For example, it is unclear what range of elastic modulus of the at least one shape-memory member 30 recited in claim 1 is required in order to be considered as “in a low stiffness state” and/or “in a high stiffness state.”  See Pub.’031 at, e.g., ¶¶ 18 and 35).  
d.	It is unclear whether the term “stiffness” in claims 1, 6 and 9 refers to what type of stiffness (rotational stiffness, shear stiffness, torsional stiffness, axial stiffness, or bending stiffness?).  See Pub.’031 at, e.g., ¶¶ 18 and 35; and the plain meaning of the term “stiffness” in common dictionaries such as Google Search and/or Wikipedia attached.   
e.	The term “flexible member” or “hard members” in claims 1, 6 and 9 is indefinite because the claims and/or the specification provides no clear guidance as to which/what method is used to calculate, inter alia, the range of hardness of the flexible member and the hard members 20 in order to be considered as “a flexible member” or “hard members.”   Similarly, the term “stiffness” is indefinite because the claims and/or the specification provides no clear guidance as to which/what method is used to determine, calculate, or measure the stiffness of the shape-memory member.  See the terms such as “flexural strength” in nonprecedential Pacific Coast Building v. Certain Teed Gypsum Inc., Case No. 2019-1524 (Fed. Cir. 6/30/2020); “molecular weight” in Teva Pharms. USA, Inc. v. Sandoz, Inc., 789 F.3d 1335, 1341 (Fed. Cir. 2015); “slope” in Dow Chem. Co. v. NOVA Chems. Corp., 115 USPQ2d 2024 (Fed. Cir. 2015); and “passive link” in Infinity Computer Products. Inc. v. Oki Data Americas, Inc., Case No. 2020-1189 (Fed. Cir. 2/10/2021).   
Indication of Allowability
Claims 1-13 would be allowable if rewritten or amended to overcome the rejection(s) under
35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
As allowable subject matter has been indicated, applicant's reply must either comply with
all formal requirements or specifically traverse each requirement not complied with.  See 37
CFR 1.111(b) and MPEP § 707.07(a).
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
a.	Morishima (US 20170321666) teaches a variable-stiffness actuator (10) to be installed into a flexible member and provide different degrees of stiffness to the flexible member, the variable-stiffness actuator (10) comprising at least one shape-memory member (20) having a property of transitioning in phase between a first phase and a second phase (id. abstract), the shape-memory member (20) taking in a low stiffness state when the shape-memory member (20) is in the first phase, and taking in a high stiffness state, which is a state having a higher stiffness than the low stiffness state, when the shape-memory member (20) is in the second phase, at least one inducing member (30) configured to cause a portion of the shape-memory member (20) to transition in phase between the first phase and the second phase.  However, Morishita does not teach or suggest at least two hard member and at least one urging member configured to urge the hard members in directions away from each other; 
b.	Morishima (WO 2016174741) teaches a variable-stiffness actuator (10) to be installed into a flexible member and provide different degrees of stiffness to the flexible member, the variable-stiffness actuator (10) comprising at least one shape-memory member (20) having a property of transitioning in phase between a first phase and a second phase (id. abstract), the shape-memory member (20) taking in a low stiffness state when the shape-memory member (20) is in the first phase, and taking in a high stiffness state, which is a state having a higher stiffness than the low stiffness state, when the shape-memory member (20) is in the second phase, at least one inducing member (30) configured to cause a portion of the shape-memory member (20) to transition in phase between the first phase and the second phase.  However, Morishita does not teach or suggest at least two hard member and at least one urging member configured to urge the hard members in directions away from each other; 
c.	Takahashi et al. (US 20200037852) teaches a variable-stiffness actuator (10) to be installed into a flexible member (101, FIG. 1, ¶ 21) and provide different degrees of stiffness to the flexible member (101), the variable-stiffness actuator (10) comprising at least two hard members (31), at least one shape-memory member (41) having a property of transitioning in phase between a first phase and a second phase (id. ¶ 35 et seq.), the shape-memory member (41) taking in a low stiffness state when the shape-memory member (41) is in the first phase, and taking in a high stiffness state, which is a state having a higher stiffness than the low stiffness state, when the shape-memory member (41) is in the second phase, at least one inducing member (50) configured to cause a portion of the shape-memory member (41) to transition in phase between the first phase and the second phase, and at least one urging member (50) configured to urge the hard members (31) in directions away from each other.  However, the effective filing date, April 13, 2017, was after the effective filing date, November 2, 2016, of this application.  Moreover, claims 1-20 claim a heater which is not claimed in this application, thus, a rejection under obviousness-type double patenting rejection is not rendered; 
d.	Okita (US 20200260934) teaches a variable-stiffness actuator (20) to be installed into a flexible member (101) and provide different degrees of stiffness to the flexible member (101), the variable-stiffness actuator (20) comprising at least two hard members (25), at least one shape-memory member (21) having a property of transitioning in phase between a first phase and a second phase (id. abstract), the shape-memory member (21) taking in a low stiffness state when the shape-memory member (21) is in the first phase, and taking in a high stiffness state, which is a state having a higher stiffness than the low stiffness state, when the shape-memory member (21) is in the second phase, at least one inducing member (23) configured to cause a portion of the shape-memory member (21) to transition in phase between the first phase and the second phase, and at least one urging member (23) configured to urge the hard members (25) in directions away from each other.  However, the effective filing date, November 17, 2017, was after the effective filing date, November 2, 2016, of this application.  Moreover, claims 1-20 claim a heating member which is not claimed in this application, thus, a rejection under obviousness-type double patenting rejection is not rendered; and
e.	Takahashi (EP 2133566 A2) teaches an actuator comprising shape-memory member (5) and an urging member (2).  However, Takahashi does not teach at least two hard member as claimed.
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH LUONG whose telephone number is (571) 272-7109.  The examiner can normally be reached on Monday-Friday, 9:00 AM ET – 5:00 PM ET.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VINH LUONG/Primary Examiner, Art Unit 3656